Title: To Thomas Jefferson from Lewis Littlepage, 12 July 1786
From: Littlepage, Lewis
To: Jefferson, Thomas



Sir
Warsaw. 12th. July. 1786.

Having recieved no intelligence from Virginia respecting the affair which Governor Henry entrusted to me, the result of which I had the honor to communicate to your Excellency in Paris, I cannot conceal my uneasiness upon that point, and must entreat you to inform me whether it has as yet been settled to your satisfaction. I at the same time repeat my former offers upon that subject and will with pleasure submit to any inconvenience rather than expose you to even a delay which may be embarrassing.
Permit me at the same time to assure you of the high sense of gratitude which I entertain for your generous and friendly conduct upon this occasion, added to the respect and veneration with which  I have the honor to be your Excellency’s most obedient and most humble Servant,

Lewis Littlepage

